As filed with the Securities and Exchange Commission on July 18, 2012 File Nos. 333-56018 and 811-10303 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933: [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 34 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940: [X] Amendment No. 35 [X] BUFFALO FUNDS (Exact Name of Registrant as Specified in Charter) 5420 W. 61st Place Shawnee Mission, KS 66205 (Address of Principal Executive Offices) (Zip Code) (913) 384-1513 (Registrant’s Telephone Number, Including Area Code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS 66205 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b). [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This PEANo.34 hereby incorporates PartsA, B and C from the Fund’s PEANo.33 on FormN-1A filed June 29, 2012.This PEANo.34 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.33. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 34 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 34 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Shawnee Mission and State of Kansas, on the 18th day of July, 2012. BUFFALO FUNDS Registrant By:/s/ Kent W. Gasaway Kent W. Gasaway President and Treasurer Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 34 to its Registration Statement has been signed below on July 18, 2012, by the following persons in the capacities indicated. /s/ Kent W. Gasaway Kent W. Gasaway President and Treasurer Joseph C. Neuberger* Joseph C. Neuberger Chairman and Trustee Thomas S. Case* Thomas S. Case Trustee J. Gary Gradinger* J. Gary Gradinger Trustee Philip J. Kennedy* Philip J. Kennedy Trustee Grant P. Sarris* Grant P. Sarris Trustee * By: /s/ Kent W. Gasaway Kent W. Gasaway (Pursuant to Power of Attorney previously filed) EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
